COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        J.A.B. v. C.N.B.
Appellate case number:      01-20-00723-CV
Trial court case number:    19-DCV-268152
Trial court:                328th District Court of Fort Bend County

       Appellant, currently incarcerated in the Texas Department of Criminal Justice and
proceeding pro se, has filed a motion requesting that this Court reconsider a portion of its
November 17, 2020 order, specifically, our denial of appellant’s request to supplement the
record. On November 5, 2020, appellant submitted a letter-motion with the Court stating
that the record he received is “incomplete,” and that “none of the motions” he filed with
the trial court were included in the record received by appellant. Notably however,
appellant’s letter-motion failed to identify any specific documents missing from the record.
Because the trial court clerk has filed a clerk’s record, and the court reporter has filed a
reporter’s record, we denied appellant’s request.
        In his November 30, 2020 motion for reconsideration of our November 17, 2020
order, appellant identifies four specific motions “missing from the court record,” including:
(1) a January 10, 2020 motion to appoint counsel; (2) an April 13, 2020 motion for speedy
trial; (3) an April 30, 2020 motion for investigator; and (4) an April 30, 2020 motion to
subpoena witnesses and evidence. With respect to these documents, appellant’s motion
states that an “index from the trial court was filed but none of its contents [have been]
received to date” by appellant.
       A review of the clerk’s record shows that each of the documents referenced in
appellant’s motion for reconsideration are included in the clerk’s record. Accordingly, we
deny appellant’s request for reconsideration. However, we further direct the Clerk of
this Court to provide a copy of the clerk’s record to appellant.
       In his November 30, 2020 motion, appellant further requests an extension of the
time to file his brief. However, appellant previously made this request in a November 16,
2020 letter-motion to the Court, which was granted by this Court in an order dated
December 1, 2020. Pursuant to that order, the deadline to file appellant’s brief was
extended to March 1, 2021. Also, on November 30, 2020, appellant filed his brief with
                                               1
this Court. Accordingly, we dismiss as moot appellant’s request for an extension to file
his brief. However, nothing in this order prevents appellant from filing an amended
appellant’s brief in accordance with the Texas Rules of Appellate Procedure.
      It is so ORDERED.


Judge’s signature: ____/s/ Terry Adams__________
                    Acting individually    Acting for the Court

Date: ___December 15, 2020_____




                                           2